         Case 4:20-cv-02388 Document 1-1 Filed on 07/07/20 in TXSD Page 1 of 3
                                          Exhibit 1




Puneet Agarwal


Hi boss. I just got a number from internet and watsapp number. Then I messaged on that number
asking for some girl available. They sent me 8 photos n I choose the most bad one. When I reached
hotel , the one they told me to reach , she was already sitting there. Then I make payment and came
back

Nov 23, 2018, 12:53 AM


Brent Oxley


I was confused on your story. Who is this girl you gave money to and paid for a room on? how did
you meet her?

Nov 22, 2018, 8:12 PM
         Case 4:20-cv-02388 Document 1-1 Filed on 07/07/20 in TXSD Page 2 of 3
                                             Exhibit 1


Puneet Agarwal


Yes sir. I ordered bottle of red wine. I just want to feel 7 star environment and peace with
myself.when U reach Delhi sir. Already so many days

Nov 22, 2018, 7:07 AM


Brent Oxley


Were in Mumbai for 2 more nights. What does giving self party mean? You having a few drinks?
We’re about to go to dinner.

Nov 22, 2018, 6:49 AM


Puneet Agarwal


I just saw someone similar face n body in hotel the Lalit. I came here alone booked one suite from
money which u sent sir. I am giving party to myself

Nov 22, 2018, 6:23 AM
         Case 4:20-cv-02388 Document 1-1 Filed on 07/07/20 in TXSD Page 3 of 3
                                             Exhibit 1




Puneet Agarwal


I need rest . N write more letters tonight for pm

Nov 22, 2018, 7:18 AM
